Citation Nr: 1045570	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  05-17 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine 
disability.

2.  Entitlement to service connection for a skin disability, 
including as secondary to in-service herbicide exposure.

3.  Entitlement to an initial rating greater than 50 percent for 
posttraumatic stress disorder (PTSD).

4.  Entitlement to a disability rating greater than 10 percent 
for recurrent subluxation or instability of the left knee due to 
traumatic arthritis and a rupture of the anterior cruciate 
ligament (ACL).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to September 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.  This decision was issued to the Veteran and his service 
representative in July 2004.  A Travel Board hearing was held at 
the RO in July 2007 before the undersigned Acting Veterans Law 
Judge and a copy of the hearing transcript has been added to the 
record.

In April 2008 and in July 2009, the Board remanded the Veteran's 
appeal to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  

In May 2008, the RO granted the Veteran's claim of service 
connection for PTSD and assigned a 50 percent rating.  This 
decision was issued to the Veteran and his service representative 
in July 2008.

The issue of entitlement to a total disability rating 
based on individual unemployability (TDIU) has been raised 
by the record but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  The Veteran filed a TDIU 
claim in September 2008.  The Board previously referred 
the Veteran's TDIU claim to the RO in its July 2009 
remand.  To date, however, the RO has not taken any action 
on this claim.  Therefore, the Board does not have 
jurisdiction over the Veteran's TDIU claim and it is 
referred again to the AOJ for appropriate action.  

Unfortunately, as is explained below, the issues of entitlement 
to service connection for a lumbosacral spine disability and for 
a skin disability, including as secondary to in-service herbicide 
exposure, and entitlement to an initial rating greater than 
50 percent for PTSD are addressed in the REMAND portion of the 
decision below and are REMANDED again to the RO/AMC.  VA will 
notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's service-connected recurrent subluxation or 
instability of the left knee due to traumatic arthritis and a 
rupture of the ACL is manifested by, at worst, mild left knee 
instability.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent for 
recurrent subluxation or instability of the left knee due to 
traumatic arthritis and a rupture of the ACL have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5257 
(2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a letter issued in February 2004, VA notified the appellant of 
the information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the 
appellant to submit medical evidence showing that his service-
connected recurrent subluxation or instability of the left knee 
due to traumatic arthritis and a rupture of the ACL had worsened.  
The Veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of this letter, 
the Board finds that VA has satisfied substantially the 
requirement that the Veteran be advised to submit any additional 
information in support of his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting an increased rating for recurrent 
subluxation or instability of the left knee due to traumatic 
arthritis and a rupture of the ACL.  The claimant also has had 
the opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection 
claim was provided in March 2006 and in an April 2008 VCAA notice 
letter, as is now required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, the February 2004 letter was issued to the 
appellant and his service representative prior to the June 2004 
rating decision which denied the benefits sought on appeal; thus, 
this notice was timely.  Because the appellant's claim is being 
denied in this decision, any question as to the appropriate 
disability rating or effective date is moot and there can be no 
failure to notify the appellant.  See Dingess, 19 Vet. 
App. at 473.  And any defect in the timing or content of the 
notice provided to the Veteran and his service representative has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended otherwise.  
The Veteran's Social Security Administration (SSA) records also 
have been obtained and associated with his claims file.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran has been provided with VA examinations which address 
the current nature and severity of his service-connected 
recurrent subluxation or instability of the left knee due to 
traumatic arthritis and a rupture of the ACL.  In summary, VA has 
done everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that his service-connected recurrent 
subluxation or instability of the left knee due to traumatic 
arthritis and a rupture of the ACL is more disabling than 
currently evaluated.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria that must be met for specific 
ratings.  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2; see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that 
"staged" ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.

The Veteran's service-connected recurrent subluxation or 
instability of the left knee due to traumatic arthritis and a 
rupture of the ACL currently is evaluated as 10 percent disabling 
by analogy to 38 C.F.R. § 4.71a, DC 5010-5257 (traumatic 
arthritis-other knee impairment).  See 38 C.F.R. § 4.71a, 
DC 5010-5257 (2010).

DC 5010 provides that traumatic arthritis shall be rated as 
degenerative arthritis under DC 5003.  DC 5003 provides a 10 
percent rating for degenerative arthritis with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups. A maximum 20 percent rating is provided for degenerative 
arthritis with x-rays evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  See 38 C.F.R. §§ 4.71a, DC's 5003, 
5010.

DC 5257 provides a 10 percent rating for slight recurrent 
subluxation or lateral instability of the knee.  A 20 percent 
rating is assigned for moderate recurrent subluxation or lateral 
instability of the knee.  A maximum 30 percent rating is assigned 
for severe recurrent subluxation or lateral instability of the 
knee.  See 38 C.F.R. § 4.71a, DC 5257.

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2010).  Disability of 
the musculoskeletal system is primarily the inability to perform 
the normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  38 C.F.R. § 4.40 
(2010).  Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, instability of station, 
or interference with standing, sitting, or weight bearing.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45 (2010).  VA must 
consider "functional loss" of a musculoskeletal disability 
separately from consideration under the diagnostic codes; 
"functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA 
must consider any part of the musculoskeletal system that becomes 
painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to 
the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Where a Veteran has a 
limitation of flexion and a limitation of extension, the 
limitations must be rated separately to adequately compensate for 
functional loss, which comports with the principle underlying 
Esteban.  See VAOPGCPREC 9-2004.  The evaluation, however, of the 
same manifestation under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14 (2010).  The Rating Schedule may not 
be employed as a vehicle for compensating a claimant twice or 
more for the same symptomatology, since such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding.  See Esteban, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).  VA's General 
Counsel has held that limitation of motion and instability of the 
knee involve different symptomatology and separate ratings 
specifically are allowed under the Rating Schedule with x-ray 
evidence of arthritis.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  
In this case, the Veteran already is rated separately for his 
limitation of motion in the left knee.  Service connection 
currently is in effect for degenerative joint disease in the left 
knee, evaluated as 10 percent disabling effective January 23, 
2004.  

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, 
weakness, and excess fatigability must be considered when 
determining the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all 
complaints of pain, fatigability, etc., shall be considered when 
put forth by a Veteran.  Therefore, consistent with DeLuca and 38 
C.F.R. § 4.59, the Veteran's complaints of pain have been 
considered in the Board's review of the diagnostic codes for 
limitation of motion.

In his August 2004 notice of disagreement, the Veteran indicated 
that he was satisfied with the rating assigned for his left knee 
disorder based on limitation of motion caused by traumatic 
arthritis ans was not appealing that question; as such, that 
matter is not before the Board on appeal and will not be 
addressed herein.  

The Board finds that the preponderance of the evidence is against 
assigning a disability rating greater than 10 percent for the 
Veteran's service-connected recurrent subluxation or instability 
of the left knee due to traumatic arthritis and a rupture of the 
ACL.  The competent medical evidence shows that the Veteran has 
not experienced more than mild recurrent subluxation or 
instability of the left knee at any time during the appeal 
period.  For example, on VA examination in March 2004, the 
Veteran complained of markedly increased daily left knee pain 
associated with an ache and present at least 12 hours a day, left 
knee weakness, stiffness, occasional swelling, and increased 
temperature in the medial aspect every few days, frequent giving 
way at least 3 times a month, and no locking.  The Veteran 
reported a lack of endurance for walking and only could walk 
1/4 mile.  He also reported experiencing flare-ups every week or so 
which lasted for 10 days at a time.  The Veteran also reported 
that he had not received any medical care for recurrent 
dislocation of his knee although he felt that his knee was not in 
the proper position from time to time.  He denied missing any 
work due to his service-connected left knee condition although he 
experienced increased pain due to his job which required 
prolonged standing and walking in a store.  

Physical examination in March 2004 showed a mild limp.  Physical 
examination of the left knee showed no edema or effusion, no 
redness or increased local temperature, guarding with movement of 
the left knee, pain on motion of the left knee, and no weakness 
on testing against moderate resistance for flexion and extension.  
Repetitive range of motion testing showed restriction of knee 
motion associated with pain medially and tightness posteriorly 
but no fatigue or lack of endurance.  There was no ligament 
laxity.  An magnetic resonance imaging (MRI) scan of the left 
knee showed severe osteoarthritis and an absent ACL with the 
impression that there had been a tear in the past.  The 
assessment included severe degenerative meniscal changes and ACL 
rupture.

On VA examination in January 2006, the Veteran complained of 
severe degenerative joint disease of the left knee.  He reported 
that his current pain level was 7/10 on a pain scale (with 10/10 
being the worst pain).  He also reported increased left knee 
stiffness with prolonged sitting and an inability to straighten 
his left knee.  He stated that he could stand only for 15-
30 minutes.  He also reported experiencing left knee giving way, 
instability, pain, stiffness, and weakness.  He denied any 
episodes of dislocation or subluxation but reported daily or more 
often episodes of left knee locking.  He experienced weekly 
severe flare-ups which limited his walking and weight bearing, 
lasted 1-2 days, and were manifested by swelling and tenderness.  
No instability or dislocation was noted on physical examination.  
The assessment was degenerative joint disease of the left knee.  

On VA examination in September 2008, the Veteran's complaints 
included progressively worse left knee pain.  It was noted that 
he had had cortisone injections without poor results.  He also 
reported being told that he needed a total knee replacement.  No 
constitutional symptoms or incapacitating episodes of arthritis 
were noted.  The Veteran reported that he was unable to stand for 
more than a few minutes and could walk only 150-200 yards.  The 
Veteran also reported giving way, instability, pain, stiffness, 
and weakness but denied any episodes of dislocation or 
subluxation in the left knee.  He experienced several episodes of 
left knee locking a week and repeated left knee effusion.  He 
stated that, when he experienced his severe weekly flare-ups of 
left knee pain, he was unable to put weight on his left leg for 
12-24 hours afterwards.  Physical examination showed an antalgic 
gait, moderate facial grimacing with repetitive range of motion 
testing, and instability towards the end of repetitive activity.  
The VA examiner noted that the Veteran's left knee instability 
was mild.  No dislocation was found.  X-rays of the left knee 
showed significant chondrocalcinosis with moderate to marked 
narrowing of both medial and lateral compartments.  The diagnoses 
included ACL instability grade I-II.

On VA outpatient treatment in January 2009, the Veteran's 
complaints included joint pain and severe degenerative joint 
disease in the left knee.  Physical examination showed a normal 
gait and a warm left knee compared to the right knee.  The 
assessment included joint pain.  

In September 2009, the Veteran complained of knee pain, left 
greater than right.  Objective examination of the knees showed an 
"ok" range of motion and no effusion, swelling, or tenderness.  
The assessment included knee pain, suspect gout arthritis.

The Board acknowledges the Veteran's continuing complaints of 
left knee pain.  The objective medical evidence does not show, 
however, that the Veteran's service-connected recurrent 
subluxation or instability of the left knee due to traumatic 
arthritis and a rupture of the ACL was more than mildly 
disabling, however.  In March 2004, the Veteran reported that, 
although he felt that his left knee was at times not in the 
proper position, suggesting recurrent subluxation or instability, 
he had never received any medical care for this complaint.  
Although the Veteran complained of left knee instability on VA 
examination in January 2006, physical examination noted no 
instability.  He denied experiencing any left knee subluxation on 
VA examination in September 2008.  The VA examiner stated, 
however, that the Veteran had mild left knee instability towards 
the end of repetitive activity.  The Veteran has not identified 
or submitted any competent evidence demonstrating that he 
experienced more than mild left knee instability as a result of 
his service-connected recurrent subluxation or instability of the 
left knee due to traumatic arthritis and a rupture of the ACL.  
The Board notes that moderate recurrent subluxation or 
instability is required for the next higher 20 percent rating 
under DC 5257.  See 38 C.F.R. § 4.71a, DC 5257 (2010).  The 
Veteran also has specifically denied experiencing any 
incapacitating exacerbations of arthritis associated with this 
disability (as noted on VA examination in September 2008) as 
would be required for the next higher 20 percent rating under 
DC 5010.  See 38 C.F.R. § 4.71a, DC 5010 (2010).  Accordingly, 
the Board finds that the criteria for a disability rating greater 
than 10 percent for recurrent subluxation or instability of the 
left knee due to traumatic arthritis and a rupture of the ACL 
have not been met.  

The Board finally finds that, because the Veteran's service-
connected recurrent subluxation or instability of the left knee 
due to traumatic arthritis and a rupture of the ACL has exhibited 
the same mildly disabling symptoms throughout the appeal period, 
a staged rating for this disability is not warranted.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected recurrent 
subluxation or instability of the left knee due to traumatic 
arthritis and a rupture of the ACL.  38 C.F.R. § 3.321 (2010); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected recurrent subluxation or instability 
of the left knee due to traumatic arthritis and a rupture of the 
ACL are not inadequate in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's service-connected left knee 
instability.  This is especially true because, as outlined above, 
the Veteran's service-connected recurrent subluxation or 
instability of the left knee due to traumatic arthritis and a 
rupture of the ACL was no more than minimally disabling 
throughout the appeal period.  Moreover, the evidence does not 
demonstrate other related factors such as marked interference 
with employment and frequent hospitalization.  The Veteran has 
not contended, and the evidence does not show, that he has been 
hospitalized during the pendency of this appeal for his service-
connected recurrent subluxation or instability of the left knee 
due to traumatic arthritis and a rupture of the ACL.  In light of 
the above, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER


Entitlement to a disability rating greater than 10 percent for 
recurrent subluxation or instability of the left knee due to 
traumatic arthritis and a rupture of the ACL is denied.
REMAND

The Veteran has contended that he incurred a lumbosacral spine 
disability and a skin disability during active service.  He 
specifically has contended that he incurred his current skin 
disability as a result of in-service herbicide exposure while in 
the Republic of Vietnam.  The Veteran's service personnel records 
show that he served in the Republic of Vietnam; thus, his in-
service herbicide exposure is presumed.

In its April 2008 remand, the Board directed that the RO/AMC 
schedule the Veteran for orthopedic and dermatological 
examinations to determine the current nature and etiology of his 
lumbosacral spine and skin disabilities.  The orthopedic examiner 
was asked to determine whether the Veteran's extra lumbar 
vertebra or transitional vertebra had been aggravated (or 
worsened beyond the natural progression of this disability) by 
active service.  The orthopedic examiner also was asked to 
provide a medical nexus opinion regarding the contended causal 
relationship between the Veteran's extra lumbar vertebra or 
transitional vertebra and active service.  The dermatological 
examiner was asked to provide a medical nexus opinion concerning 
the contended causal relationship between any current skin 
disability experienced by the Veteran and active service or any 
incident of service, to include his presumed in-service herbicide 
exposure.  See Board decision dated April 2, 2008, at pp. 11-14.  

Unfortunately, a review of the Veteran's VA spine and skin 
examinations conducted in September 2008 shows that the VA 
examiners did not provide the opinions requested in the Board's 
April 2008 remand.  The orthopedic examiner did not provide any 
opinion concerning whether the Veteran's extra lumbar vertebra or 
transitional vertebra had been aggravated by active service.  Nor 
did this examiner provide the requested nexus opinion regarding 
the contended causal relationship between the Veteran's extra 
lumbar vertebra or transitional vertebra and active service.  
Although the VA skin examiner referred to the Board's April 2008 
remand in his September 2008 VA examination report, he did not 
provide the requested nexus opinion regarding the contended 
causal relationship between the Veteran's skin disability and 
active service, including as secondary to in-service herbicide 
exposure.  The Board finds that, on remand, the RO/AMC should 
contact each of the VA examiners who examined the Veteran on 
September 23, 2008, for orthopedic and dermatological 
examinations and request that these examiners provide addenda to 
their examination reports which answer all of the questions asked 
of them in the April 2008 remand.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that 
a remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  It was 
error for the RO/AMC to re-certify this appeal to the Board in 
August 2010 without complying with the April 2008 remand 
instructions.  Given this error, another remand is required.

The Veteran also has contended that his service-connected PTSD is 
more disabling than currently evaluated.  In its July 2009 
remand, the Board observed that, after the RO had granted the 
Veteran's claim of service connection for PTSD and assigned a 
50 percent rating in a May 2008 rating decision, the Veteran 
submitted a valid Notice of Disagreement with the rating assigned 
for his service-connected PTSD in September 2008.  The Board also 
observed in its July 2009 remand that, where a claimant files a 
notice of disagreement and the RO has not issued an SOC, the 
issue must be remanded to the RO for an SOC.  See Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  See also Board decision 
dated July 21, 2009, at pp. 3-4.  To date, however, the RO has 
not yet issued an SOC on the issue of entitlement to an initial 
rating greater than 50 percent for PTSD.  The RO's failure to 
comply with the terms of the Board's July 2009 remand on this 
issue constitutes another Stegall violation and requires remand.  
See Stegall, 11 Vet. App. at 268.  Thus, on remand, and as 
requested in its July 2009 remand, the Board finds that the 
RO/AMC must issue an SOC to the Veteran and his service 
representative on the issue of entitlement to an initial rating 
greater than 50 percent for PTSD.

Finally, the Board notes that, in July 2010 correspondence sent 
to the AMC, the Veteran requested that VA return the original 
copies of the birth certificates for his children and his 
marriage license which he had submitted in January 2010 in 
connection with an application for increased VA compensation for 
his dependents.  The Board finds that, on remand, the RO/AMC 
should return the original documents (birth certificates for 
V.R., S.G., and N.R.G., and marriage license) to the Veteran once 
his application for increased VA compensation for his dependents 
is processed.

Accordingly, the case is REMANDED for the following action:

1.  As requested in the Board's July 2009 
remand, provide the Veteran and his service 
representative a Statement of the Case (SOC) 
on the issue of entitlement to an initial 
rating greater than 50 percent for PTSD.  A 
copy of this SOC should be included in the 
claims file.  This issue should be returned 
to the Board only if the Veteran perfects a 
timely appeal.

2.  Once the Veteran's application for 
increased VA compensation for his dependents 
is processed, return the original copies of 
the birth certificates for V.R., S.G., and 
N.R.G., and marriage license to him.

3.  Contact the VA New Mexico Health Care 
System and request that the VA examiner who 
conducted the Veteran's VA spine examination 
on September 23, 2008, provide an addendum to 
this examination report.  The claims file 
must be provided to this VA examiner for 
his review.  In an addendum to the 
September 23, 2008, VA spine examination 
report, this VA examiner should opine whether 
it is at least as likely as not (i.e., a 
50 percent or greater probability) that the 
Veteran's extra lumbar vertebra or 
transitional vertebra was aggravated (or 
worsened beyond the natural progression of 
this disability) by active service.  This VA 
examiner also should opine whether it is at 
least as likely as not (i.e., a 50 percent or 
greater probability) that the Veteran's 
current lumbosacral spine disability is 
related to active service or any incident of 
service.  This examiner also should discuss 
whether, and to what extent, the Veteran's 
extra lumbar vertebra or transitional 
vertebra is related to his current 
lumbosacral spine disability.  A complete 
rationale should be provided for any 
opinion(s) expressed.

4.  If, and only if, the VA examiner who 
conducted the Veteran's September 23, 
2008, VA spine examination is not 
available, then the Veteran should be 
scheduled for appropriate examination(s) 
which address the contended causal 
relationship between his current lumbosacral 
spine disability and active service.  The 
claims file must be provided to the 
examiner(s) for review.  Based on a review 
of the claims file and the results of the 
Veteran's physical examination, the 
examiner(s) is asked to determine whether the 
Veteran's extra lumbar vertebra or 
transitional vertebra is a congenital 
disorder.  The examiner(s) is asked to opine 
whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) 
that the Veteran's extra lumbar vertebra or 
transitional vertebra was aggravated (or 
worsened beyond the natural progression of 
this disability) by active service.  The 
examiner(s) also should opine whether it is 
at least as likely as not (i.e., a 50 percent 
or greater probability) that any current 
lumbosacral spine disability, if diagnosed, 
is related to active service or any incident 
of service.  The examiner(s) also should 
discuss whether, and to what extent, the 
Veteran's extra lumbar vertebra or 
transitional vertebra is related to any 
current lumbosacral spine disability.  A 
complete rationale should be provided for any 
opinion(s) expressed.

5.  Contact the VA New Mexico Health Care 
System and request that the VA examiner who 
conducted the Veteran's VA skin examination 
on September 23, 2008, provide an addendum to 
this examination report.  The claims file 
must be provided to this VA examiner for 
his review.  In an addendum to the 
September 23, 2008, VA skin examination 
report, this VA examiner should opine whether 
it is at least as likely as not (i.e., a 
50 percent or greater probability) that the 
Veteran's current skin disability is related 
to active service or any incident of service, 
to include his presumed in-service herbicide 
exposure.  This VA examiner is advised that, 
because the Veteran served in the Republic of 
Vietnam, it is presumed that he was exposed 
to herbicides during service.  A complete 
rationale should be provided for any 
opinion(s) expressed.

6.  If, and only if, the VA examiner who 
conducted the Veteran's September 23, 
2008, VA skin examination is not 
available, then the Veteran should be 
scheduled for appropriate examination(s) 
which address the contended causal 
relationship between his current skin 
disability and active service.  The claims 
file must be provided to the examiner(s) 
for review.  Based on a review of the claims 
file and the results of the Veteran's 
physical examination, the examiner(s) is 
asked to opine whether it is at least as 
likely as not (i.e., a 50 percent or greater 
probability) that any current skin 
disability, if diagnosed, is related to the 
Veteran's active service or any incident of 
service, to include his presumed in-service 
herbicide exposure.  This VA examiner is 
advised that, because the Veteran served in 
the Republic of Vietnam, it is presumed that 
he was exposed to herbicides during service.  
A complete rationale should be provided for 
any opinion(s) expressed.

7.  Thereafter, readjudicate the Veteran's 
claims of service connection for a 
lumbosacral spine disability and for a skin 
disability, including as secondary to in-
service herbicide exposure.  If the benefits 
sought on appeal remain denied, the Veteran 
and his service representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


